UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities and Exchange Act of 1934 Date of Report (Date of earliest reported): September 25, 2013 INNOVATIVE SOFTWARE TECHNOLOGIES, INC. (Exact name of registrant as specified in charter) Delaware 000-27465 26-1469061 (State or Other Jurisdiction of Incorporation or Organization) (Commission File Number) (IRS Employer Identification No.) 2802 North Howard Avenue Tampa, Florida 33607 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (813) 920 - 9435 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 4.01Changes in Registrant’s Certifying Accountant. (a)On September 25, 2013, the Board of Directors of Innovative Software Technologies, Inc. (the "Company") approved the Company's dismissal of PMB Helin Donovan, LLP ("Helin") as independent auditors for the Company and its subsidiaries. Helin's reports on the Company's financial statements for the fiscal year ending March 31, 2009 did not contain an adverse opinion or disclaimer of opinion, and were not qualified or modified as to uncertainty, audit scope or accounting principles.Helin's report for the year ended March 31, 2009 was modified to include an emphasis regarding uncertainty about our ability to continue as a going concern. There have been no disagreements with Helin on any matter of accounting principles or practices, financial statement disclosure or auditing scope or procedure, which disagreements, if not resolved to the satisfaction of Helin, would have caused it to make reference to the subject matter of the disagreement in connection with its report.None of the events described in Item 304(a)(1)(v) of Regulation S-K has occurred with respect to Helin. The Company provided to Helin the disclosure contained in this Form 8-K and requested Helin to furnish a letter addressed to the Commission stating whether it agrees with the statements made by the Company herein and, if not, stating the respects in which it does not agree.A letter from Helin is attached as Exhibit 16.1 to this Form 8-K and incorporated herein by reference. (b)On September 25, 2013, the Board of Directors approved the Company's engagement of Kingery & Crouse, P.A. ("K&C") as independent auditors for the Company and its subsidiaries.The Company engaged K&C on September 25, 2013. Neither the Company nor anyone on its behalf consulted K&C regarding (i) the application of accounting principles to a specific completed or contemplated transaction, (ii) the type of audit opinion that might be rendered on the Company's financial statements, or (iii) any matter that was the subject of a disagreement or event identified in response to Item 304(a)(2) of Regulation S-K (there being none). Item 9.01Financial Statements and Exhibits. (d) Exhibits. The following exhibits are filed with this report: Exhibit No.
